PER CURIAM.
This is an appeal from a conviction and sentence for burglary of a conveyance and theft of a firearm. Appellant’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), representing to the Court that, in his professional judgment, no reversible error appears and that he cannot in good conscience present an argument in support of the defendant’s appeal. Accordingly, appellant was permitted to file a pro se brief in which he asserts that the evidence was insufficient to support the verdict. We disagree and find the evidence sufficient. From our review of the record, we can discern no other arguable issue.
AFFIRMED.
WIGGINTON, and NIMMONS, JJ., concur.
MILLS, J., dissents with written opinion.